                Case 18-11625-LSS       Doc 579     Filed 01/04/21     Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                )
  In re:                                        )   Chapter 11
                                                )
  TINTRI, INC.,                                 )   Case No. 18-11625 (LSS)
                                                )
                       Debtor.                  )
                                                )
                                                )
  TINTRI, INC.,                                 )
                                                )
                       Plaintiff,               )
                                                )
           v.                                   )   Adversary Proc. No. 18-50831 (LSS)
                                                )
  ABACUS SOLUTIONS, LLC; and                    )   Related Adv. Docket No.: 13
  NEVERFAIL, INC.,                              )
                                                )
                       Defendants.              )
                                                )

                      STATUS REPORT IN ADVERSARY PROCEEDING

       Carroll Services, LLC, solely in its capacity as Liquidation Trustee of the Tintri Inc.

Liquidation Trust, hereby files this status report in the above-captioned adversary proceeding (the

“Adversary Proceeding”) pursuant to the Notice and Order of Request for Status Report [Adv.

Docket No. 13] entered on December 10, 2020:

       The Liquidation Trustee has filed a notice of substitution of counsel in the Adversary

Proceeding and has contacted counsel for the above-captioned defendants (collectively, the

“Defendants”) to discuss a schedule for the Adversary Proceeding. If not otherwise resolved,

undersigned counsel expects to file a mutually agreed upon schedule under certification of counsel

on or before January 25, 2021 or, if a mutually agreed upon schedule cannot be reached within

that timeframe, will request a status conference with the Court.




WBD (US) 51084675v1
              Case 18-11625-LSS   Doc 579    Filed 01/04/21   Page 2 of 2




Dated: January 4, 2021               WOMBLE BOND DICKINSON (US) LLP
       Wilmington, Delaware
                                     /s/ Ericka F. Johnson
                                     Matthew P. Ward (DE Bar No. 4471)
                                     Ericka F. Johnson (DE Bar No. 5024)
                                     Morgan L. Patterson (DE Bar No. 5388)
                                     1313 North Market Street, Suite 1200
                                     Wilmington, DE 19801
                                     Telephone: (302) 252-4320
                                     Facsimile: (302) 252-4330
                                     E-mail: matthew.ward@wbd-us.com
                                     E-mail: ericka.johnson@wbd-us.com
                                     E-mail: morgan.patterson@wbd-us.com

                                     Counsel for the Liquidation Trustee




                                       -2-
WBD (US) 51084675v1
